Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered May 5, 1999, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the fourth degree, and sentencing her to a term of 3 years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Sullivan, P. J., Rosenberger, Tom, Ellerin and Friedman, JJ.